This OA is issued to correct the typo error in paragraph 5 of the previous OA mailed on 17 February 2022.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an actuator comprising, inter alia, a first fixing portion coupled to the support and configured to fix the support to the base; and a second fixing portion coupled to the holder and configured to fix the object of vibration to the holder; wherein the first fixing portion and the second fixing portion are each displaceable in a direction intersecting a direction of the expansion and contraction of the piezoelectric element.
[[Claims 2-10]] Claims 2-4 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
 Independent claim 5 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a tactile sensation providing apparatus comprising, inter alia, a first fixing portion coupled to the support and configured to fix the support to the base; and a second fixing portion coupled to the holder and configured to fix the object of vibration to the holder; wherein the first fixing portion and the second fixing portion are each displaceable in a direction intersecting a direction of the expansion and contraction of the piezoelectric element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Satoh et al. (U.S. Pre-Grant Publication No. 20060050059) discloses a touch panel having a multilayer structure, three or more electrode sheets, and actuators such as bobbin coils disposed between a casing that fixes the touch panel and a casing that fixes the display side so as to cause the user to feel a force sense as a feedback.
Maruyama et al. (U.S. Pre-Grant Publication No. 20070080951) discloses a multi-layered bimorph piezoelectric actuator with the laminated structure and a vibration transmission 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





17 February 2022			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837